Citation Nr: 1224737	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-25 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to March 31, 2008, and as 50 percent disabling therefrom. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esq. 




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1973.  

These matters come before the Board of Veterans' Appeals (Board) from January 2007 and August 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A January 2007 rating decision, in pertinent part, denied service connection for hypertension, to include as secondary to diabetes mellitus.

In January 2008, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective July 24, 2006.  

In a statement received on March 31, 2008, the Veteran's representative requested an increased rating for PTSD due to a worsening condition.  That correspondence did not express disagreement with the initial rating assignment and does not meet the requirements of a notice of disagreement under 38 C.F.R. § 20.201.  However, within a year of the issuance of that determination, new and material evidence was received, in the form of a VA examination in June 2008 addressing symptomatology directly relevant to the rating criteria in question.  Accordingly, although not appealed, the January 2008 rating decision never became final and thus the entire appeal period from July 24, 2006 remains on appeal .  38 C.F.R. § 3.156(b).  A subsequent rating action in August 2008 increased the rating to 50 percent disabling, effective March 31, 2008.  In light of these facts, the issue currently on appeal is more appropriately characterized as entitlement to increased initial ratings for post traumatic stress disorder (PTSD), rated as 30 percent disabling prior to March 31, 2008, and 50 percent disabling from that date.

In a December 2009 rating decision, the RO continued the 50 percent rating and denied entitlement to TDIU.  

In a September 2010 decision, the Board denied entitlement to service connection for erectile dysfunction, hypertension bilateral cataracts with myopia and astigmatism (claimed as decreased vision), to include all as secondary to diabetes mellitus.  

The claimant appealed the September 2010 Board denial to the U.S. Court of Appeals for Veterans Claims (Court).  While his case was pending at the Court, VA's Office of General Counsel and the Appellant's representative filed a Joint Motion to Vacate and Remand, requesting that the Court vacate and remand the Board's September 2010 decision to the extent that it denied service connection for hypertension, to include as secondary to diabetes mellitus.  The issues of entitlement to service connection for erectile dysfunction and bilateral cataracts with myopia and astigmatism, to include as secondary to diabetes mellitus were not contested and affirmed.  

In August 2011, the Court issued an Order remanding the appeal to the Board pursuant to 38 U.S.C.A. § 7252(a), for action consistent with the terms of the joint motion, as will be further discussed in the remand section below.  

Additional evidence pertinent to the claims regarding PTSD and TDIU was submitted in May 2012 and subsequent to the issuance of the June 2010 supplemental statement of the case (SSOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011).

A review of the Virtual VA paperless claims processing system reveals that the RO adjudicated the Veteran's claims for peripheral neuropathy of the bilateral upper and lower extremities, diabetes mellitus, and left arm disability, lumbar spine, and bilateral knee disabilities in an April 2012 rating decision.  

Although medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) were uploaded to the Virtual VA eFolder, none of these records is pertinent to the current claims on appeal in the Virtual VA eFolder.  

The Board notes that the Veteran was previously represented by The American Legion.  However, in a properly executed March 2012 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22a), the Veteran revoked the American Legion's authority to represent him and provided such authority to a private attorney, Kenneth H. Dojaquez, Esq.  As such, the Board recognizes Kenneth H. Dojaquez, Esq. as the Veteran's properly appointed representative before VA.  As no limitation on representation was indicated on the VA Form 21-22a, this attorney is deemed to represent the Veteran on all matters presently before the Board.

The issue of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) has been raised by the Veteran's representative in May 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  From July 24, 2006, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood; total impairment is not demonstrated.

2.  The Veteran is service-connected for diabetes mellitus, type II, rated as 20 percent disabling, effective May 27, 2005; peripheral neuropathy of the right upper extremity rated as 40 percent disabling, effective July 21, 2010; peripheral neuropathy of the left upper extremity rated as 30 percent disabling July 21, 2010; peripheral neuropathy of the right lower extremity rated as 10 percent disabling from July 7, 2006, and 20 percent disabling from July 21, 2010; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling from July 7, 2006, and 20 percent disabling from July 21, 2010; tinnitus, rated as 10 percent disabling from May 27, 2005; and bilateral hearing loss rated as noncompensable from May 27, 2005.  He is also service-connected for PTSD and the instant decision awards an initial 70 percent rating for that disability since the effective date of service connection, July 24, 2006.  

3. The Veteran's service-connected disabilities preclude substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt, the criteria for an initial 70 percent rating for PTSD have been met since July 24, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2. The criteria for a TDIU due to a service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Regarding the TDIU claim, a September 2009 letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed him of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  The Veteran has not contended that there is any additional relevant evidence to be obtained for the appeals period.  He was provided with VA examinations in June and November 2007, June 2008, September 2009, and February 2011.  These examination reports, along with the additional treatment records and other reports as well as lay statements in evidence, provide enough information regarding the symptoms of the Veteran's service-connected disabilities to appropriately adjudicate the claims.

II.  Increased Rating- PTSD

The Veteran claims entitlement to an increased rating for PTSD.  Prior to March 31, 2008, he has been evaluated as 30 percent disabling.  From March 31, 2008, he is in receipt of a 50 percent rating.  In the instant decision, the Board finds that a 70 percent evaluation is warranted throughout the entirety of the rating period on appeal, as discussed below.

At the outset, it is noted that disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155. 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

In this case, the Veteran's evaluation has been assigned under Diagnostic Code 9411, which utilizes the General Rating Formula for Mental Disorders.
Under this General Rating Formula, a rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The evidence reflects that the Veteran has been assigned GAF scores ranging from 40 to 60. 

GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores between 41 and 50 reflect serious symptoms (e.g. suicidal ideation, sever obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).

A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id.  

As noted above, the evidence of record is found to support a 70 percent evaluation throughout the rating period on appeal.  Indeed, such evidence demonstrates occupational and social impairment with deficiencies in most areas.  For example, upon VA examination in June 2007 and November 2007, the Veteran reported suicidal and homicidal ideation.  Poor grooming was also noted, along with impairments in short-term memory and concentration.  Additionally, at June 2008 and February 2011 VA examinations, he reported auditory hallucinations, as well as visual hallucinations in the form of shadows.  

Regarding social impairment, the record, including VA examinations in June 2007, November 2007, and September 2009, the Veteran explained that there was conflict in his marriage, which was the third in his lifetime.  He noted a history of aggressiveness toward his wife and indicated in November 2007 that he had not talked to either of his two children in over a year.  He described his relationship with the children as involving conflict.  He also described limited social and recreational activities.  At the June 2008 examination, he specifically reported having no friends and no hobbies.  Emotional detachment from others was indicated upon VA examination in September 2009.  He also had depression with low energy, fatigue, low motivation and decreased feelings of hope and worth.  Overall, the VA examinations yielded GAF scores ranging from 48 to 55, with the scores on the lower end of the range signifying serious symptoms.  

Also addressing the Veteran's social impairment is an April 2010 letter written by the Veteran's spouse, in which she reported that he no longer took the dogs on hikes, or went places.  He had no interest in the things that used to mean so much to him, was drinking some, and kept things to himself. 

Occupationally, the Veteran had his own plumbing business.  He had this business because he had been historically unable to work with other people.  As reported in the earlier examinations, he was having trouble with the business and was contemplating bankruptcy.  His motivation was poor and his anger interfered with his ability to run the business.  At the June 2008 examination, he noted that he had become angry with a contractor, which nearly led to violence.  At a later examination in September 2009, he reported that he had not filed taxes for his business in over 3 years and no longer had employees-elsewhere in the record it was noted that at one time 7 people worked for the Veteran.  The September 2009 examination also revealed reports of heavy alcohol use, which impacted both his social and occupational functioning.  The examiner at that time concluded that the Veteran's adaptability and interactions with others were severely impaired.  His ability to maintain employment and perform his job in a reliable manner was also severely impaired.  Overall, the level of disability resulting from the Veteran's PTSD was in the severe range.  Similarly, a VA examiner in February 2011 also found that the Veteran had severe impairment of functioning due to his PTSD.

As revealed by other evidence of record, the Veteran's plumbing business drew to a close.  Specifically, as indicated by the Veteran in an August 2010 communication, he was no longer able to manage his business.  Over the past several years it had become increasingly difficult for him to interact with the public and could no longer get through a day without becoming angry.  In September 2010, the Veteran submitted a statement indicating that he voluntarily surrendered his license due to his health and not being able to perform the physical requirements of the trade due to his diabetes, back, and neck.  The next month, in October 2010, the State of South Carolina administratively dissolved his business because the corporation did not pay taxes and did not deliver its annual report to the Department of Revenue when it was due.  

At a November 2010 VA peripheral nerves examination, the Veteran reported that he was no longer in the active work force and that his neuropathy prevented him from performing his job.  At a subsequent February 2011 VA spine examination, he reported that he was currently employed as a plumber and did odd jobs here and there for the past two to five years.  However, he was not working regularly and reported that he lost time from work due to back pain.  On an October 2011 VA peripheral nerves examination, the Veteran reported that he had to stop working as a plumber as of July 2011 due to the weakness and symptomatology of his diabetes.  

Further with regard to the Veteran's occupational capacity, in May 2012, a vocational expert responded to questions posed by the Veteran's representative as to employability.  The expert summarized the Veteran's education and work history as obtaining a GED high school equivalency in September 1970 and being employed as a plumber from approximately 1999 to 2011.  After reviewing the claims file, the expert reported that there would be no jobs that would exist that would make use of any transferable work skills and be within the limits of the Veteran's education, work experience, and residual functional capacity.  Also, no jobs would exist within the limitations that would be of an unskilled nature.  
Thus, the expert opined that within a reasonable degree of vocational certainty, it was as likely as not that the Veteran's current service-connected disabilities would render him unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  

In reaching the above conclusion, the expert reasoned that the Veteran's only employment has been that of a plumber, equipping him with skills that would only be transferable to similar occupations in the plumbing and plumbing maintenance field.  An individual engaging in this type of employment must be physically capable of standing, walking, stooping, bending, reaching, and handling, with very good to excellent finger and manual dexterity and strength.  Problems relative to peripheral neuropathy, including reduced strength in the upper and lower extremities, would make the performance of such work more likely than not impossible.  The vocational expert added that all jobs, skilled or unskilled, have basic requirements such as regular attendance, the ability to perform work within prescribed standards, the ability to cooperate with supervisors and co-workers sufficient for the completion of duties, and the ability to behave in an emotionally stable manner consistent with the performance of the job.  Historically, the Veteran had significant difficulty with getting along with co-workers, and was fired four times for difficulty with anger, and fighting.  Such conduct was incompatible with the ability to perform any type of work at any level of skill.  
In sum, the expert opined that it was more likely than not that the Veteran's limitations coming from his service-connected PTSD, alone would render him unemployable under 4.16(a) standards.  

Finally, of additional relevance to the claim are lay statements submitted by past customers and those who had worked with the Veteran in the business community.  Such letters reported the Veteran's progressively increasing difficulty in performing his job due to emotional problems and physical limitations.  Such statements described the Veteran's involvement in physical altercations and outbursts that had increased in intensity over time.  These letters further indicated his inability to control his mental breakdowns.  He was also described as "volatile" and difficult to work with.  One individual had decided that the Veteran was too problematic to work with and chose not to contact him for future business.

The above evidence is deemed to satisfy the criteria for a 70 percent evaluation, as it demonstrates occupational and social impairment with deficiencies in most areas.  Such is shown throughout the rating period on appeal.

While a 70 percent rating is warranted, the weight of the record does not support assignment of a 100 percent evaluation for any portion of the rating period on appeal.  Indeed, there is no showing of total social impairment.  In this regard, the Veteran was still married and had not demonstrated a complete inability to interact with others.  None of the medical findings indicates gross impairment in thought processes or communication.  Rather, his speech was coherent and goal-directed.  While the record indicates an isolated report of hallucinations, they were not persistent and did not appear to significantly affect his disability picture.  There is also no grossly inappropriate behavior- rather his outbursts appear to more closely approximate impaired impulse control, contemplated by the 70 percent evaluation.  There is also no showing of an inability to perform the activities of daily living and there is no showing of disorientation to time or place.  Likewise, gross memory deficit, such as forgetting one's own name or occupation, is not demonstrated.

The record does indicate an inability to work.  The record further demonstrates that the PTSD in question is a significant factor in the Veteran's unemployability.  However, other service-connected disabilities, such as diabetes and peripheral neuropathy have contributed to his inability to work, as reflected in the Veteran's own statements and in the other lay statements of record.  Thus, the PTSD in and of itself is not found to be the cause of the Veteran's total unemployability.  

Significantly, the Veteran does not have total occupational and social impairment, as would be needed for a 100 percent rating.  Prior to July 2011, he continued to work as a plumber, albeit, with significant difficulties.  He owned his own plumbing company for approximately 11 years, in which he reported in August 2010 correspondence that he worked the majority of those years 24-36 hours straight or 12-14 hours a day and, many times, seven days a week.  Even after the State of South Carolina administratively dissolved his business for failure to pay taxes, on a February 2011 VA spine examination, the Veteran reported that he was currently employed as a plumber and taking odd jobs.  Again, the Veteran has also reported at times that symptoms from his other service-connected disabilities and his back, particularly, diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities interfered with work.  See January 2007 VA examination reports; January 2010 NOD; February, August and September 2010 correspondence; November 2010 VA peripheral nerves exam; February 2011 VA spine exam; and October 2011 VA peripheral nerve exam.  While statements from individuals with whom the Veteran provided work for referred to some psychiatric symptoms, they also referred to the Veteran's physical limitations or health condition.  See February 2010 statement from M.B.G. and B.T.G. and March 2010 statement from L.M.  

The Board acknowledges that in May 2012, a vocational expert reported that the GAF score of 48 assessed at the February 2011 VA examination was indicative of an individual whose psychological problems were so severe as to preclude all employment.  However, this statement lacks probative value as it is inconsistent with the evidence of record that reflects that at the time of the February 2011 VA examination, the Veteran reported that he was, in fact, employed.  The Board acknowledges that he described his employment as minimal, however, he was still employed and reported that he would work when he had a contract.  The record reflects that the Veteran stopped working in July 2011, even by his own accounts, due to symptoms from his service-connected disabilities, other than PTSD.  In July 2011, J.A.B. reported that there was degradation in the Veteran's physical condition to the point that he was virtually unable to carry out his tasks and for these reasons he would no longer be used as a contractor, effective July 9, 2011.  Thus, the Veteran's statements and correspondence from J.A.B. surrounding the time frame from when he last worked weigh the evidence against a finding that his symptoms of PTSD have approximated total occupational impairment.  

Given the above, and in light of the absence of medical findings consistent with symptoms commensurate with a 100 percent rating under Diagnostic Code 9411, to include evidence of total social impairment, the Board finds that the requirements for a rating in excess of 70 percent have not been met.  The Veteran's unemployability will otherwise be addressed in the discussion on the issue of entitlement to TDIU.

In sum, throughout the rating period on appeal, a 70 percent rating, but no higher, for PTSD is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms of his disability include impaired short-term and long-term memory and concentration, anger, flashbacks, trouble sleeping, difficulty with being in crowds, impaired impulse control, depressed mood, irritability, withdrawal, loss of interest, neglect of personal appearance and hygiene, suicidal thoughts, and difficulty in establishing and maintaining effective work and social relationships; resulting in severe social and occupational impairment.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

III. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore, 1 Vet. App. at 359. 

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

Pursuant to 38 C.F.R. § 4.16(b) , when a Claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321  (2010). 

In July 2009 correspondence, the Veteran's representative indicated that a formal claim for a TDIU was submitted to VA on April 28, 2009, and appeared to have been lost.  The represented attached a VA Form 21-8940 that reported that the Veteran worked at his own business from 1999 to 2009.  A June 2010 statement of the case recorded that the claim was received on April 30, 2009.  The claim was denied by the RO in December 2009.  At the time of the decision, the Veteran was service connected for PTSD 30 percent prior to March 31, 2008, and 50 percent disabling from that date; diabetes mellitus, type II, rated as 20 percent disabling, effective May 27, 2005, peripheral neuropathy of the right lower extremity rated as 10 percent disabling from July 7, 2006; peripheral neuropathy of the left lower extremity rated as 10 percent disabling from July 7, 2006; tinnitus, rated as 10 percent disabling from May 27, 2005 and bilateral hearing loss rated as noncompensable from May 27, 2005.  

During the pendency of the appeal, in February 2012, the RO granted service connection for peripheral neuropathy of the right upper extremity and assigned a 40 percent disability rating and peripheral neuropathy of the left upper extremity and assigned a 30 percent disability rating.  The RO also assigned increased the ratings for peripheral neuropathy of the right lower extremity to 20 percent disabling, and peripheral neuropathy of the left lower extremity to 20 percent disabling, all effective from July 21, 2010.  Additionally, in this decision, the Board increased the rating assigned for PTSD to 70 percent disabling, effective July 24, 2006.  

Accordingly, the Veteran now meets the schedular criteria for a TDIU, and the Board's consideration thus turns to whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

On review of the evidence above the Board finds the evidence shows the Veteran's service-connected disabilities render him unemployable.  

In reaching the above conclusion, the Board calls attention to the June 2008 VA examination, in which the Veteran reported that he had poor motivation to complete his work and problems with his anger.  Additionally, on his VA-Form 21-8940, the Veteran reported that he last worked for his own business in 2009.  On September 2009 VA examination, he reported that he could no longer crawl into the houses.  The examiner found that the Veteran's ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner was severely impaired.  In January 2010, the Veteran reported that he suffered from pain, tingling, numbness, and burning in his legs and feet that made it difficult to climb under houses, in crawl spaces, or on ladders.  

Further supporting an award of TDIU are the numerous lay statements of record, described in conjunction the previous analysis on the issue of an increased rating for PTSD.  Additionally, as he indicated in August 2010 correspondence, the Veteran indicated that leg cramps affected his work.  He voluntarily surrendered his (plumbing) license in September 2010 because he was not able to perform the physical requirements due to his diabetes, back, and neck.  Moreover, the Veteran had indicated to VA examiners in November 2010, February 2011, and October 2011 that his peripheral neuropathy and diabetes prevented him from working.  Moreover, in a July 2011 letter, J.A.B. reported that there was degradation in the Veteran's physical condition to the point that he was virtually unable to carry out his tasks and for these reasons he would no longer be used as a contractor, effective July 9, 2011.

Finally, the May 2012 opinion submitted by the vocational expert, described previously, further supports a grant of TDIU.

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial 70 percent rating from July 24, 2006, is granted for PTSD, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits. 


REMAND

In the Joint Motion to Vacate and Remand (Joint Motion), the parties agreed that further VA development was required in this matter.  In the Joint Motion, the parties specifically agreed that another VA examination and opinion should be obtained that adequately addressed the issue of whether the Veteran had a diagnosis of hypertension, and if so, whether it may be related to service or his service-connected disability.  During the examination, the examiner should also clarify if the appellant was still being prescribed the antihypertensive medication Clonidine for nightmares.  

The parties agreed that as the June 2007 VA examiner failed to take into consideration the appellant's elevated blood pressure readings in January 2007, and his diastolic blood pressure readings greater than 80 with his diagnosed diabetes, the examination was inadequate.  


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine whether he has current hypertension related to service or to his diabetes mellitus or any other service-connected disability.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to:

a) whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service or is otherwise related to a disease or injury in active duty. 

b) if not related to service, then whether the hypertension is at least as likely as not (50 percent probability or more) a complication of the Veteran's diabetes mellitus, or caused by any other service-connected disability (including PTSD, peripheral neuropathy of the bilateral upper and lower extremities, hearing loss, and tinnitus). 

c) if not a complication of diabetes mellitus, or caused by any other service-connected disability, then whether the hypertension is at least as likely as not (50 percent probability or more) aggravated (i.e. permanently worsened beyond the normal progression of that disorder) by the Veteran's diabetes mellitus, or other service-connected disability.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should specifically comment on the July 2005, December 2005, and June 2006 elevated blood pressure readings identified in the record, as well as the June 2007 VA examination report; the December 2005 diagnosis of controlled hypertension; the January 2007 elevated blood pressure readings of 168/94, 160/90, and 160/90; and his diagnostic blood pressure readings of greater than 80 with his diagnosed diabetes.  

The examiner should also clarify whether the appellant is still being prescribed the antihypertensive medication Clonidine for nightmares and comment on the impact, if any, this information has on the examiner's opinion.  

If the examiner determines that there is not enough information from the examination and in the claims file and that another VA examination is necessary to obtain blood pressure readings on two separate visits, then it should be so ordered.    

The examiner must provide a rationale for all opinions. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so. 

2.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

3. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for hypertension. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


